Case 3:20-cv-00704-HTW-LRA Document 1-8 Filed 11/02/20 Page 1 of 3




           EXHIBIT 8
      Case 3:20-cv-00704-HTW-LRA Document 1-8 Filed 11/02/20 Page 2 of 3



From: Robert Sanders <rsanders@simpson.k12.ms.us>
Date: Wed, Oct 14, 2020 at 3:14 PM
Subject: Re: Jesus Loves Me Mask
To: Jennifer Booth <jennibooth84@gmail.com>


Mrs. Booth,

Thank you for your email. I wanted to send you the document we discussed.

Dr. Robert L. Sanders
Assistant Superintendent
Human Resources & Secondary Schools

Simpson County School District
111 Education Lane
Mendenhall, MS 39114
601-847-8000 (phone)
601-847-8001 (fax)
rsanders@simpson.k12.ms.us (email)




Believe, Achieve, Succeed- Every Day!


On Wed, Oct 14, 2020 at 1:45 PM Jennifer Booth <jennibooth84@gmail.com> wrote:
Good evening,

I had a good friend of mine suggest I speak with you in regards to my daughter's 'Jesus Loves Me' mask
that she was made to remove and replace Tuesday 10/13/2020. My friend spoke highly of you and that
you were a 'fine Christian man'. I'm sure you have seen or heard of the issue; Dr Woodall let me know
that she was forwarding my email to her and Greg Paes to Central Office. And even after I requested
kindly that Lydia return to wearing her own mask; I picked my child up with her wearing the
replacement mask. When Dr Woodall called earlier that day, we were having issues finding exactly
where this was in violation of any rules in the handbook other than my daughters religious liberties and
freedom of speech (which I found after the call). I need to understand how my daughter, or any child
for that matter, is in violation of handbook rules for representing their faith without pressuring others?
Lydia has worn this mask multiple times; worn t-shirts; i've seen other children wear 'words' on their
mask; crosses; tshirts with it....why is this an issue? how is this disturbing education other than my child
being hunted down to verify she was wearing her Jesus mask again after they were notified of my
PRIVATE FB post last Thursday-(a matter I was hoping was a one time incident)? Dr Woodall assured me
that my child was not singled out....but I'd like to know whether or not staff regularly go around
classroom to classroom checking for 'words' on masks? Especially for a specific child; with a specific
mask. I am incredibly saddened and very disturbed that our small town has entered into this
      Case 3:20-cv-00704-HTW-LRA Document 1-8 Filed 11/02/20 Page 3 of 3



madness. You and I, both as Christians, can agree that Christians are being prosecuted and our faith is
being put to the test. All I ask is for the district to apologize to my child; for making her feel like
representing her faith is wrong; and allow her to wear her very un-offensive and positive belief if she so
chooses without it being an ordeal. You can ask anyone around that knows us personally; Lydia loves
her JESUS and He loves her as the mask states! If you would like to call to discuss, that would be fine, I
emailed because I find it easier to align my thoughts accurately especially with this rather
unnerving ordeal.

Respectfully,

Jennifer Booth
601-942-8545
or my husband
Matthew Booth
601-421-1924

The foregoing electronic message and any files transmitted with it are confidential
and are intended only for the use of the intended recipient named above. This
communication may contain material protected by the Family Educational Rights
and Privacy Act (FERPA). If you are not the intended recipient, copying, distribution,
or use of the contents of this message is strictly prohibited. If you received this
electronic message in error, please notify us immediately at 6018478000
Simpson County School District, 111 Education Lane, Mendenhall,
MS 39114 http://www.simpson.k12.ms.us
